DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirai et al. (US 2017/0066240), (hereinafter, Hirai).

RE Claim 1, Hirai discloses in FIG. 2 a MEMS device comprising:
a first substrate 28 “pressure chamber forming substrate” on which a flexibly deformable thin film member 31 “vibration plate” is laminated;
a second substrate 33 disposed at an interval with respect to the first substrate 28, referring to FIG. 2; and
an adhesion layer 44 that adheres the first substrate 28 to the second substrate 33,
wherein an end of the thin film member 31 extends to an outside of an end of the first substrate 28 in an in-plane direction of the first substrate 28, referring to FIG. 2.
RE Claim 2, Hirai discloses a MEMS device, wherein a protection layer 37 is laminated at least on a portion of the thin film member 31 outside the end of the first substrate 28. Examiner notes that the limitation “protection layer” is merely a functional/intended use limitation that does not structurally distinguish the claimed invention over the prior art, since the wiring layer 37 protects the thin film member 31, while functioning as a conductor, hence meeting the claimed limitation.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
RE Claim 3, Hirai discloses a MEMS device, wherein the protection layer 37 and the second substrate 33 are provided apart from each other, and a space is formed between the protection layer 37 and the second substrate 33.
RE Claim 5, Hirai discloses a MEMS device, wherein a part of the protection layer overlaps with the adhesion layer.
RE Claims 7 and 8, Hirai discloses a liquid ejecting head “ink jet printing head” that has a structure of the MEMS device [abstract]; wherein the apparatus comprising: the liquid ejecting head, referring to FIGS. 1 and 2 [abstract].

Allowable Subject Matter
Claims 4 and 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. Applicant argues that the effective filing date of the instant application is 12/21/2016, which is the filing date of the foreign application JAPAN 2016-247531. However, in order to have the aforementioned date as the effective filing date of the instant application if:
The foreign application supports the claimed invention under 112(a) AND
The applicant has perfected the right of priority by providing
A certified copy of the priority application, and 
A translation of the priority application (if not in English).
Since applicant has not perfected the foreign priority date, the effective filing date of the instant application remains 12/05/2017. Accordingly, Hirari, which is published March 8th, 2017, remains A PRIOR ART, under 35 U.S.C. § 102(a)(1). Hence the previous rejection is still valid and accordingly maintained.
	Applicant against any rejection applied under 35 U.S.C. § 102(a)(2) against is persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898